*315ApplicatioN POR Rehearing.
Appellant strenuously urges error in our refusal to allow him credit for the sum of $188 90 in reimbursement of amounts disbursed by him on account of certain law charges, for the expenses of the last illness and for funeral charges of the interdict.
In refusing him that credit we did not intend to refuse payment of the expenses of the last illness and of funeral charges out of the estate of the interdict — but simply to deny them to the curator.
His functions ceased at the death of his ward, and he then became powerless to incur any debts for her account. Nothing in our opinion precludes the administratrix, when she presents her final account, to provide for the payment of the expenses of the last illness and of funeral charges. The question will properly come up at that time — and is not decided in the present controversy — her account is not yet before us.
Rehearing refused.